DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 16, 18, 24 – 28 and 31,  and canceling claims 17, 19 – 23 and 29 by the amendment submitted by the applicant(s) filed on January 25, 2022.  Claims 16, 18, 24 – 28 and 30 – 31 are pending in this application.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on April 14, 2022 and April 27, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Claim Objections
The previous claim objection of claims 16 and 31 are withdraw.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 24 – 28, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 16, recites the limitation “a plurality of smaller portions adjacent to the larger portion, the smaller portion following the larger portion…” is considered indefinite.   Is not clear if the smaller portion is part of the plurality of smaller portions or if is another smaller portion.  What the applicant means when say’s “a plurality of smaller portions adjacent to the larger portion, the smaller portion”?  Is another smaller portion or is part of the plurality of smaller portions?
For purpose of examination, the examiner interpreted “a plurality of smaller portions adjacent to the larger portion, the smaller portion following the larger portion…” as “a plurality of smaller portions adjacent to the larger portion, the plurality of smaller portions following the larger portion…” or “a plurality of smaller portions adjacent to the larger portion, the smaller portions following the larger portion…”.

With regard to claim 28, recites the limitation “wherein the indentation extends from the substrate through the semiconductor layer sequence to the active zone at the most” is considered indefinite.   Is not clear whether the indentation is required to extend outside the substrate or whether extension outside the substrate is optional as long as it is not past the active zone. Since “at the most” is at the end of the phrase it is confusing how to interpret the limitation.  What the applicant’s means when say’s “wherein the indentation extends from the substrate through the semiconductor layer sequence to the active zone at the most”?
For purpose of examination, the examiner interpreted “wherein the indentation extends from the substrate through the semiconductor layer sequence to the active zone at the most” as "the indention extension outside the substrate is optional as long as it is not past the active zone".

With regard to claim 31, recites the limitation “wherein the deeper regions each have a width larger than a width of the laser diode elements” is considered indefinite.  Is not clear what deeper regions the applicant referred to.  What the applicant’s means when say’s “wherein the deeper regions each have a width larger than a width of the laser diode elements”?  Where the deeper regions are located?  The “different depths” are the same as “deeper regions”?
For purpose of examination, the examiner interpreted “wherein the deeper regions each have a width larger than a width of the laser diode elements” as “wherein the different depths each have a width larger than a width of the laser diode elements”.

Claim 18 depend on claim 16, claim 30 depend of claim 28 and claims 24 – 27 depend on claim 31, are rejected since they inherit the indefiniteness of the claims on which they depend.  
Appropriated corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerhard et al. (PCT/EP2015/069698 associated with WO 2016/037863, the examiner use the US 2017/0264073, which is an equivalent of (PCT/EP2015/069698 associated with WO 2016/037863).


    PNG
    media_image1.png
    297
    424
    media_image1.png
    Greyscale


Regarding claim 28, Gerhard discloses a laser diode comprising: 
a semiconductor body (see Figures 1 – 4) having a substrate (see paragraph [0046]) and a semiconductor layer sequence (see paragraph [0063]) arranged on the substrate (see paragraph [0046]) and comprises an active zone (see paragraphs [0085 – 0086], the reference called “active region”) suitable for generating electromagnetic radiation (Gerhard do not explicitly disclose an active zone suitable for generating electromagnetic radiation.  However, it was shown above that Gerhard on paragraphs [0085 – 0086, 0096] teach that each laser diode provide an active region.  The active region needs to be adequate to generate electromagnetic radiation and so the laser works correctly.  These features are implicitly taught an active zone suitable for generating electromagnetic radiation as is claimed.), wherein the semiconductor body (see paragraph [0063]) comprises a first main surface (see Figures 1 – 4) and a second main surface (see Figures 1 – 4) opposite the first main surface (see Figures 1 – 4), and at least one first and second laser facet (see Figures 1 – 4, Character 142, the reference called “Mirror faces of resonators” and paragraphs [0049, 0068 and 0085]) arranged transversely to the first and second main surfaces (see Figures 1 – 4), and 
at least one structured facet region (see Figures 1 – 4, Character 142) located at the transition between the second main surface and at least one of the two laser facets (see Figures 1 – 4, Character 142), wherein the structured facet region (see Figures 1 – 4, Character 142 and paragraphs [0049, 0068 and 0085]) has an indentation (after the laser diodes are separated, the depression(s) and trench(es) (see Figure 1, Characters 130 (Lower trench(es)) and Figures 4, Character 400 (Lower depression(s)), form indentation(s) in the structured facet region(s)), 
wherein the indentation (after the laser diodes are separated, the depression(s) and trench(es) (see Figure 1, Characters 130 (Lower trench(es)) and Figure 4 Character 400 (lower depression(s)) form indentation(s) in the structured facet region(s)) extends from the substrate (see paragraph [0046]) through the semiconductor layer sequence to the active zone at the most (see Figures 1 and 4 and paragraphs [0086, 0091 and 0096], Figures 1 and 4 shown the indentation(s) (trench(es) and depression(s)) at least are part of the bottom in the substrate, also the examiner interpreted as "the indention extension outside the substrate is optional as long as it is not past the active zone"). 

Regarding claim 30, Gerhard discloses the indentation has a uniform depth and extends at most over an entire width of the laser diode (see Figure 1, when breaking, the lower trench forms a depression of uniform depth over an entire breadth of the laser diode).

Allowable Subject Matter
Claims 16 and 31 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: Claim 16 recites a method of producing a plurality of laser diodes including the specific steps limitation of wherein the structured region comprises a depression running continuously along the longitudinal separation plane, the depression having a composite shape composed of a larger portion and a plurality of smaller portions adjacent to the larger portion, the smaller portion following the larger portion in a vertical direction, and the plurality of smaller portions each have a width that is larger than a width of the laser diode elements, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 31 recites a method of producing a plurality of laser diodes including the specific steps limitation of the structured region comprises a depression running continuously along the longitudinal separation plane, the depression comprising alternately arranged regions of different depths along the longitudinal separation plane, wherein the deeper regions each have a width larger than a width of the laser diode elements, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art: Gerhard et al. (PCT/EP2015/069698 associated with WO 2016/037863, the examiner use the US 2017/0264073, which is an equivalent of (PCT/EP2015/069698 associated with WO 2016/037863) discloses a method of producing a laser chip includes providing a semiconductor wafer; creating a plurality of depressions arranged one behind another along a breaking direction on a top side of the semiconductor wafer, wherein each depression includes a front boundary face and a rear boundary face successively in the breaking direction, in at least one depression, the rear boundary face is inclined by an angle of 95° to 170° relative to the top side of the semiconductor wafer, at least one depression includes a shoulder adjacent to the rear boundary face, and the shoulder includes a shoulder face parallel to the top side of the semiconductor wafer and adjacent to the rear boundary face; and breaking the semiconductor wafer in the breaking direction at a breaking plane oriented perpendicularly to the top side of the semiconductor wafer and which runs through the depressions.  The prior art failed to teach or suggest wherein the structured region comprises a depression running continuously along the longitudinal separation plane, the depression having a composite shape composed of a larger portion and a plurality of smaller portions adjacent to the larger portion, the smaller portion following the larger portion in a vertical direction, and the plurality of smaller portions each have a width that is larger than a width of the laser diode elements (claim 16) and/or the structured region comprises a depression running continuously along the longitudinal separation plane, the depression comprising alternately arranged regions of different depths along the longitudinal separation plane, wherein the deeper regions each have a width larger than a width of the laser diode elements (claim 31).
The closest art: Tanisaka et al. (US 20130142209) disclose a method involves preparing a wafer containing semiconductor laser elements having substrate and semiconductor structure with optical waveguide. Two grooves are formed on wafer and spaced apart from optical waveguide, and extended in a direction intersecting the optical waveguide. The groove with smooth surface is extended in a direction intersecting straight line extended from groove. Wafer is divided along grooves to obtain laser bars that divided in a direction intersecting an extending direction of the grooves, to obtain laser elements.  The prior art failed to teach or suggest wherein the structured region comprises a depression running continuously along the longitudinal separation plane, the depression having a composite shape composed of a larger portion and a plurality of smaller portions adjacent to the larger portion, the smaller portion following the larger portion in a vertical direction, and the plurality of smaller portions each have a width that is larger than a width of the laser diode elements (claim 16) and/or the structured region comprises a depression running continuously along the longitudinal separation plane, the depression comprising alternately arranged regions of different depths along the longitudinal separation plane, wherein the deeper regions each have a width larger than a width of the laser diode elements (claim 31).
The closest art: Tsuda (JP 2001-085736) discloses a manufacturing nitride semiconductor chip consisting of An n-type GaN buffer layer, an n-type AlGaN clad layer, a multiplex quantum well layer being an active layer, a p-type AlGaN clad layer and a p-type GaN contact layer are formed on the GaN substrate. A wafer is reversed and n-type electrodes are pattern-formed on the side of a GaN substrate. Then, the wafer is set in a dicer and first split grooves and second split grooves are formed on the GaN substrate side of the wafer. An area constituted of nitride semiconductor crystal is chip-divided by using the split grooves.  The prior art failed to teach or suggest wherein the structured region comprises a depression running continuously along the longitudinal separation plane, the depression having a composite shape composed of a larger portion and a plurality of smaller portions adjacent to the larger portion, the smaller portion following the larger portion in a vertical direction, and the plurality of smaller portions each have a width that is larger than a width of the laser diode elements (claim 16) and/or the structured region comprises a depression running continuously along the longitudinal separation plane, the depression comprising alternately arranged regions of different depths along the longitudinal separation plane, wherein the deeper regions each have a width larger than a width of the laser diode elements (claim 31).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive.  Applicant argument that “Gerhard fails to disclose, teach or suggest "wherein the indentation extends from the substrate through the semiconductor layer sequence to the active zone at the most and also fails to disclose, teach or suggest the depth of the depression having an effect on the active zone”.
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above. Gerhard on Figures 1 and 4 disclose the indentation (after the laser diodes are separated, the depression(s) and trench(es) (see Figure 1, Characters 130 (Lower trench(es)) and Figure 4 Character 400 (lower depression(s)) form indentations in the structured facet region(s)) extends from the substrate (see paragraph [0046]) through the semiconductor layer sequence to the active zone at the most (see Figures 1 and 4 and paragraphs [0086, 0091 and 0096], Figures 1 and 4 shown the indentation(s) (trench(es) and depression(s)) at least are part of the bottom in the substrate, also  the examiner interpreted as "the indention extension outside the substrate is optional as long as it is not past the active zone").   
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the depth of the depression having an effect on the active zone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             

/TOD T VAN ROY/           Primary Examiner, Art Unit 2828